The appellant was convicted in the District Court of Navarro County of forging a land title, denounced by Art. 1006, P. C., and his punishment assessed at five years in the penitentiary.
We have carefully examined the statement of facts and find the same amply sufficient to support the verdict of the jury.
The appellant's bills of exception Nos. 5, 6 and 7, complain of the argument of the prosecuting attorney. We have carefully examined these three bills and hold that while the argument complained of should not have been indulged in by the State's Attorney, the same does not appear to have been appropriated by the jury, in view of the fact that they assessed the lowest penalty fixed by the law. *Page 238 
Bill of exceptions No. 8 complains of the action of the court in giving the following charge to the jury:
"It is sufficient if it appears that possibly someone might be injured or defrauded thereby."
We are unable to agree with the appellant's contention. That part of the charge complained of and quoted above is only a portion of paragraph 5 of the court's main charge, and when read and considered along with the entire paragraph it presents no error.
The appellant, by a number of bills of exception, complains of the learned trial judge's charge on principals. We are unable to agree with this contention. The statute on principals applies to all offenses, so far as forgery is concerned, exactly the same as if the statute was embraced in and made a part of the forgery statute. "Where several combine to forge and pass a forged instrument, accused doing one act and his confederates others, all are principals and may be prosecuted as such." See Phillips v. State, 6 Tex.Crim. App. 364; Dillard v. State, 177 S.W. 99; Ferguson v. State, 187 S.W. 476; Art. 1010, P. C.
The appellant, by his bills of exception Nos. 17, 18 and 19, insists that the indictment in a case of this character must allege, and the proof must substantiate, the intention to defraud and injure in some definite and specific manner, and contends that the charge of the court in the instant case instructed and authorized the jury to convict the appellant upon the basis of an indefinite and uncertain "intent to defraud and injure." We are unable to agree with this contention. This question is fully and ably discussed in the case of Decherd v. State, 283 S.W. 168.
There are other questions raised in the record, but we do not deem them of sufficient materiality to call for discussion.
There being no errors disclosed by the record, and the facts being sufficient to support the verdict, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.